Pee Curiam:
The affidavit upon which the motion for a bill of particulars is based was made by the plaintiff’s attorney only. No reason is given why it was not made by the plaintiff. It has often been held that such an affidavit is entirely insufficient to warrant the granting of a • bill of particulars. (Van Olinda v. Hall, 82 Hun, 357; Gridley v. Gridley, 7 Civ. Proc. Rep. 215.)
For that reason the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars-costs.
Present ■—Barrett, Rumsey, O'Brien and McLaughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.